*944The petitioner demonstrated that the appointment of a guardian for Adam J., the alleged incapacitated person, was necessary to provide for his personal needs and to manage his property and financial affairs (see Mental Hygiene Law § 81.02 [a] [1]). The petitioner further established, by clear and convincing evidence, that Adam J. was likely to suffer harm because he was unable to provide for his personal needs and property management, and to adequately understand and appreciate the nature and consequences of such inability (see Mental Hygiene Law § 81.02 [a] [2]; [b]). Accordingly, the Supreme Court properly appointed Adam’s mother and sister Rita as coguardians of his property and his two sisters as co-guardians of his personal needs (see Mental Hygiene Law § 81.02 [b]). Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.